DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/FI2019/050394 filed May 21, 2019, which claims foreign priority to Finland Document No. 20185472 filed May 22, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 7, 2022 in which Claims 1, 3, 7, 10 and 13 are amended to change the breadth of the claims.  Claims 1-13 are pending in the instant application, which will be examined on the merits herein
Rejections Withdrawn
Applicant's arguments, see page 1, lines 1-14 of the Remarks, filed March 7, 2022, with respect to Claims 1-6, 10 and 13 have been fully considered and are persuasive. The rejection of Claims 1-6, 10 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claims 1, 10 and 13 in Applicants response filed March 7, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claims 3-6 and 10-13, the phrases “ammonia containing wastewater from the production of the cellulose carbamate” and “acidic wastewater from the microcrystalline cellulose production” lacks clear antecedent basis because independent Claims 1 and 7, from which Claims 3-6 and 10-13 are dependent from, do not mention wastewater being produced. 

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dahi et al (WO 2011/154601 A1, provided with the IDS dated 11/23/2020) in view of Zhou et al (CN 101597336 A, provided with the IDS dated 11/23/2020) and Ennenbach et al (EP 2617708 A1, provided with the IDS dated 11/23/2020).
	Applicants claim a method for controlling discharges of nitrogen compounds while producing cellulose carbamate, the method comprising: microcrystalline cellulose produced from chemical pulp produced at a pulp mill as the chemical pulp is subjected to acid hydrolysis 
	The Dahi et al WO publication discloses a process for producing microcellulose comprising subjecting fibrous cellulosic material to acid hydrolysis at a temperature of at least 140 ºC (see page 3, last paragraph).  The Dahi et al publication discloses that the fibrous cellulosic material may be bleached or unbleached chemical pulp.
	The current claims differ from the process disclosed in the Dahi et al publication by reacting microcrystalline cellulose with urea to produce cellulose carbamate during which ammonia is released.
	The Zhou et al CN publication discloses a method of synthesizing cellulose carbamate by soaking cellulose in an aqueous urea solution to fully absorb the urea and obtain a mixture of cellulose/urea, heating the cellulose/urea mixture to obtain cellulose carbamate (see paragraph nos. [0006] and [0007] on page 2).  Since the reaction of the cellulose product with urea to produce cellulose carbamate in the Zhou et al CN publication is similar to the cellulose carbamate preparation recited in the current claims it appears that the release of ammonia  is also carried out in the Zhou et al procedure 
	The currently claimed invention further differ from the Dahi et al WO publication and the Zhou et al CN publication by providing additional information that include the microcrystalline cellulose and the cellulose carbamate production being integrated to a pulp mill having a flue gas system that handles flue gases, wherein  carbon dioxide from flue gases is reacted with the released ammonia to produce the urea, which is used in the carbamate production. 
	However, such a procedure is known in the art in view of Ennenbach et al (EP 2617708 A1)  The Ennenbach et al publication discloses a method of forming urea by integration of an ammonia production process in a urea production process comprising: obtaining ammonia and carbon dioxide and a flue gas for a first ammonia stream (6), a carbon dioxide stream (7), and a flue gas stream (5) containing carbon dioxide, separating first ammonia stream (6) into a second ammonia stream (9) transported to an absorber (10) and into a third ammonia stream (8) transported to a urea synthesis reactor (15) in a urea production plant (15a), transporting carbon dioxide stream (7) to the urea synthesis reactor, transporting flue gas stream to the absorber for carbon dioxide absorption into a mixed stream (11) comprising the second ammonia stream (9) and a lean solvent stream (24) containing ammonia and a lower content of carbon dioxide, transporting a rich solvent stream (13) containing ammonia and a higher content of carbon dioxide emitted from the absorber, to the urea synthesis reactor for the production of urea, and recycling lean solvent stream containing ammonia and a lower content of carbon dioxide from the urea production plant to the absorber (see paragraph Nos. [0029], [0042] and Claim 1).
	The amendment of Claim 7 to recite microcrystalline cellulose plant and cellulose carbamate plant does not alter the rejection of Claim 7 over the Dahi et al WO publication, the Zhou et al CN publication and the Ennenbach et al publication since microcrystalline cellulose and cellulose carbamate are plant base materials. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Dahi et al WO publication with the teaching of the Zhou et al CN publication and Ennenbach et al publication to reject the instant claims since each of the references disclose known procedures to produce cellulose carbamate and the recycling of reactants for further carbamate production.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the preparation of microcrystalline cellulose of the Dahi et al WO publication with a procedure that continues the reaction of microcrystalline cellulose with urea to produce cellulose carbamate and continue preparation urea in view of the recognition in the art, as suggested by the Zhou et al CN publication and the Ennenbach et al EP publication, that the cellulose carbamate product prepared is stable, transparent and suitable for industrial spinning and membrane manufacturing.
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that the process disclosed in the references are not carried out in an integrated system that includes a pulp mill.  However, the Dahi et al publication does disclose that the fibrous cellulosic material thereof may be bleached or unbleached chemical pulp, which suggests a method whereby the starting material is a chemical pulp as recited in current independent Claims 1 and 7.  Applicants have taken well known separate procedures that include subjecting chemical pulp to acid hydrolysis to form the microcrystalline cellulose; reacted the microcrystalline cellulose with urea to produce cellulose carbamate; and reacted the carbon dioxide and flue gas obtained from the microcrystalline cellulose and cellulose carbamate production to produce urea, and combined or integrated them to form a single method or process, which does not appear to be a showing of unexpected results. Each of the Dahi et al WO publication, the Zhou et al CN publication and the Ennenbach et al EP discloses at least one of these procedures, that have been combined or integrated by Applicants to obtained the currently claimed invention.  Applicants argue that the  microwave heating of a dried solid mixture as taught in Zhou is incompatible with a pulp mill and the methods recited in claims 1 and 7.  This argument is not persuasive since the Zhou et al CN publication discloses a method of synthesizing cellulose carbamate by soaking cellulose in an aqueous urea solution to fully absorb the urea and obtain a mixture of cellulose/urea, heating the cellulose/urea mixture by microwave to obtain cellulose carbamate (see paragraph nos. [0006] and [0007] on page 2), which embraces the cellulose carbamate preparation recited in the currently claimed invention. 
Applicants argue that the current claimed invention require a lime kiln from which carbon dioxide is obtained and that Dahi, Zhou and Ennenbach do not disclose a lime kiln or provide a reason or motivation to obtain carbon dioxide from a lime kiln. This language appears to be different from what is recited in current Claim 2, which recites the carbon dioxide is obtained from flue gases produced in the lime kiln, not from the lime kiln, per se, as argue.  This argument is not persuasive since container that is used to carry the carbon dioxide production procedure does not appear to be a major influence on the current invention.  Applicants argue that the dependent claims require ammonia containing wastewater from the production of the cellulose carbamate to neutralized hydrolysate or acidic wastewater from the production of the microcrystalline cellulose.  Ammonia containing wastewater was not recited in current Claim 1 from which the dependent claims are dependent from.
Accordingly, the rejection of Claims 1-13 under 35 U.S.C. 103 as being unpatentable over Dahi et al (WO 2011/154601 A1) in view of Zhou et al (CN 101597336 A) and Ennenbach et al (EP 2617708 A1) is maintained for the reasons of record. 

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 








For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623